510 S.E.2d 380 (1998)
348 N.C. 496
CITY OF DURHAM
v.
Paul W. WOO, Trustee, Under Revocable Declaration of Trust Dated February 2, 1989; Paul W. Woo, Trustee for the PWW Family Trust; Marilyn E. Woo, Trustee for Paul W. Woo Enterprises; Brian Newton, Trustee for the Newton Charitable Foundation; Thomas A. Earles, Trustee; and County of Durham.
No. 194P98.
Supreme Court of North Carolina.
July 8, 1998.
Richard Weintraub, Karen A. Sindelar, Durham, for City of Durham.
*381 George W. Miller, Jr., George W. Miller, III, Durham, for Paul W. Woo et al.
Prior report: 129 N.C.App. 183, 497 S.E.2d 457.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of July 1998."